DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 6-8 and 12 are objected to because of the following informalities:  
It is suggested to amend line 2 of claim 4 to “the plurality of edge collecting electrodes” for clarity and consistency of language.
	It is suggested to amend the limitation “the finger electrodes” in claims 6-8 to “the plurality of finger electrodes” for clarity and consistency of language.
	It is suggested to amend the limitation “the substrate” to “the semiconductor substrate” in claim 12 for clarity and consistency of language.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rostan et al. (US 2017/0243992) in view of Hwang et al. (US 2017/0095871).
Regarding claim 1, Rostan discloses a solar cell (see Figure 2B), comprising: 
a semiconductor substrate (151) having a main region (105) and an edge region (106); 
a plurality of finger electrodes provided on any one of a front surface (front surface 156) and a rear surface of the semiconductor substrate and arranged in the main region so as to be spaced apart in parallel (it is disclosed the finger electrodes 1531 are in parallel in region 105; [0032]); and 
an interconnector (metal ribbons 121) for connecting the solar cell to neighboring solar cells ([0044]), the interconnector having an outermost contact point with the solar cell located in the main region at or near a boundary between the main region and the edge region of the semiconductor substrate (it is disclosed the interconnector 121 does not need to be soldered in the area occupied by finger electrodes 153, which is the edge area as set forth previously, and is only soldered to the bus electrodes 152 ([0045]), such that the outermost contact point with the solar cell would be where 152 and 153 intersect and would be the boundary between the main area and the edge region as set forth previously; see Figure 2B); and
a plurality of edge collecting electrodes provided in the edge region (finger electrodes 1542 in region 106), 
wherein the edge region is provided at one end side or both end sides of the semiconductor substrate (one end of the substrate; see Figure 2B), 
an arrangement direction of the plurality of edge collecting electrodes differs from an arrangement direction of the plurality of finger electrodes (the finger electrodes 1542 in region 106 are arranged in a different configuration than the finger electrodes 1531 in region 105; see Figure 2B), and 
the plurality of edge collecting electrodes are connected to at least one finger electrode selected from the plurality of finger electrodes (the finger electrodes 1531 and 1532 are electrically connected to the finger electrodes 1542; see Figure 2B).
Rostan does not expressly disclose the interconnector is a wire interconnector consisting of a conductive wire having a diameter of 200 to 600 microns.
Hwang discloses an interconnector (142) for a solar module ([0071]; see Figure 2) consisting of a conductive wire ([0075]) having a diameter of 250 microns to 500 microns ([0078]).
Rostan and Hwang are analogous because both are directed to solar module structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a wire interconnector consisting of a conductive wire having a diameter of 250 to 500 microns in the device of Rostan, as taught by Hwang above, where a wire has a width smaller than a conventional ribbon, such that a greater number of interconnectors are used on one surface of each solar cell and improves the electrical connection between neighboring solar cells ([0074]), material costs may be considerably reduced due to the thinner width in comparison to ribbons ([0076]), the movement distance of carriers is minimized with the use of more interconnectors such that the output of the module is enhanced ([0076]), and the rounded shape of a wire enhances the output of the module through reflection ([0077]).
	Regarding claim 2, modified Rostan discloses all the claim limitations as set forth above, and further discloses the at least one finger electrode selected from the plurality of finger electrodes is selected from three finger electrodes located at an outermost side of the main region (the finger electrode 1531 at the edge of the main region 105 in Figure 2B).
Regarding claim 3, modified Rostan discloses all the claim limitations as set forth above, and further discloses the plurality of edge collecting electrodes are arranged orthogonal to the plurality of finger electrodes (the edge collecting electrodes that are parallel to the bus bars are orthogonal to the finger electrodes; see Figure 2B).
Regarding claim 4, modified Rostan discloses all the claim limitations as set forth above, and further discloses the wire interconnector is disposed between the edge collecting electrodes (the interconnector on the bus bar 152 that is second from the right edge of the substrate is disposed between two edge collecting electrodes; see Figure 2B).
Regarding claim 5, modified Rostan discloses all the claim limitations as set forth above, and further discloses at least one of the plurality of edge collecting electrodes of the solar cell located at a corner portion of the solar cell has a different length from other edge collecting electrodes of the solar cell (the finger electrodes 1542 in region 106 that are almost parallel to the finger electrodes 1531 in region 105 are shorter than the finger electrodes 1542 that are parallel to the busbar 152 in region 106).
Regarding claim 6, modified Rostan discloses all the claim limitations as set forth above, and further discloses a bus bar electrode (second 152 from the right), wherein the bus bar electrode is arranged in a direction crossing the finger electrodes (see Figure 2B), and is connected to at least one of the finger electrodes ([0035]).
Regarding claim 7, modified Rostan discloses all the claim limitations as set forth above, and further discloses a bus electrode is configured to include a bus bar electrode disposed in the direction crossing the finger electrodes (see bus bars 152 in Figure 2B).
Hwang further discloses a plurality of conductive pads (422) spaced apart in the direction crossing the finger electrodes (see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bus bar of modified Rostan to comprise pad portions having a width greater than the line portion, as taught by Hwang, so that the area of connection for the interconnector is increased to increase the attachment force between the interconnector and the bus bar and may reduce contact resistance, as taught by Hwang ([0089]).
Regarding claims 8 and 9, modified Rostan discloses all the claim limitations as set forth above, and further discloses a bus bar electrode (152 that is second from the right in Figure 2B), 
wherein the bus bar electrode is arranged in a direction crossing the finger electrodes and is connected to at least one of the finger electrodes ([0035]; see Figure 2B).
Hwang further discloses a plurality of conductive pads (422), wherein the bus bar electrode is provided between the plurality of conductive pads (see line electrode 421 between pads 422 in Figure 5), the conductive pads being spaced apart from each other (see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bus bar of modified Rostan to comprise pad portions having a width greater than the line portion, as taught by Hwang, so that the area of connection for the interconnector is increased to increase the attachment force between the interconnector and the bus bar and may reduce contact resistance, as taught by Hwang ([0089]).
Regarding claim 10, modified Rostan discloses all the claim limitations as set forth above, but the reference does not expressly disclose at least one of the plurality of edge collecting electrodes is connected to a conductive pad located at an outermost side of the main region.
Hwang further discloses a plurality of conductive pads (422) spaced apart in the direction crossing the finger electrodes (see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bus bar of modified Rostan to comprise pad portions having a width greater than the line portion, as taught by Hwang, so that the area of connection for the interconnector is increased to increase the attachment force between the interconnector and the bus bar and may reduce contact resistance, as taught by Hwang ([0089]).
It is noted that at least one of the plurality of edge collecting electrodes is connected to a conductive pad located at an outermost side of the main region because they are all electrically connected to each other. Additionally, Rostan discloses the interconnector does not need to be soldered to the electrodes in the edge region, such that it would have been within the skill of one of ordinary skill in the art to have arranged a conductive pad as taught by Hwang at an outermost side of the main region in which at least one of the plurality of edge collecting electrodes is connected to so as to be the last contact point between the interconnector and the bus bar electrode.
Regarding claim 12, Rostan discloses a solar cell module (see Figure 2B), comprising: 
a first solar cell (top cell 1041) and a second solar cell (bottom cell 1041) arranged adjacent to each other (see Figure 2B); and 
an interconnector (metal ribbon 121) configured to electrically connect the first solar cell and the second solar cell ([0044]), wherein the first solar cell or second solar cell includes:
 a semiconductor substrate (151) having a main region (105) and an edge region (106); 
a plurality of finger electrodes provided on any one of a front surface (front surface 156) and a rear surface of the substrate and arranged in the main region so as to be spaced apart in parallel (it is disclosed the finger electrodes 153 are in parallel in region 105; [0032]); and 
a plurality of edge collecting electrodes provided in the edge region (finger electrodes 1542 in region 106), wherein the edge region is provided at one end side or both end sides of the substrate (one end of the substrate; see Figure 2B), an arrangement direction of the plurality of edge collecting electrodes differs from an arrangement direction of the plurality of finger electrodes (the finger electrodes 1542 in region 106 are arranged in a different configuration than the finger electrodes 1531 in region 105; see Figure 2B), the plurality of edge collecting electrodes are connected to at least one finger electrode selected from the plurality of finger electrodes (the finger electrodes 1531 and 1532 are electrically connected to the finger electrodes 1542; see Figure 2B), and
the interconnector (metal ribbon 121) has an outermost contact point with each of the first and second solar cells located in the main region at or near a boundary between the main region and the edge region of the semiconductor substrate  (it is disclosed the interconnector 121 does not need to be soldered in the area occupied by finger electrodes 153, which is the edge area as set forth previously, and is only soldered to the bus electrodes 152 ([0045]), such that the outermost contact point with the solar cell would be where 152 and 153 intersect and would be the boundary between the main area and the edge region as set forth previously; see Figure 2B).
Rostan does not expressly disclose the interconnector is a wire interconnector consisting of a conductive wire having a diameter of 200 to 600 microns.
Hwang discloses an interconnector (142) for a solar module ([0071]; see Figure 2) consisting of a conductive wire ([0075]) having a diameter of 250 microns to 500 microns ([0078]).
Rostan and Hwang are analogous because both are directed to solar module structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a wire interconnector consisting of a conductive wire having a diameter of 250 to 500 microns in the device of Rostan, as taught by Hwang above, where a wire has a width smaller than a conventional ribbon, such that a greater number of interconnectors are used on one surface of each solar cell and improves the electrical connection between neighboring solar cells ([0074]), material costs may be considerably reduced due to the thinner width in comparison to ribbons ([0076]), the movement distance of carriers is minimized with the use of more interconnectors such that the output of the module is enhanced ([0076]), and the rounded shape of a wire enhances the output of the module through reflection ([0077]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721